FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10511

               Plaintiff - Appellee,             D.C. No. 4:13-cr-02059-RM

 v.
                                                 MEMORANDUM*
GERZAIN SALVADOR MANZO-
SOLANO, a.k.a. Gerzain Manzo-Solano,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Gerzain Salvador Manzo-Solano appeals from the district court’s judgment

and challenges the 27-month sentence imposed following his guilty-plea




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for reentry after deportation, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Manzo-Solano contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior conviction for

second-degree robbery under California Penal Code §§ 211 and 212.5(c) is not a

crime of violence. This claim is foreclosed. See United States v. Becerril-Lopez,

541 F.3d 881, 893 & n.10 (9th Cir. 2008) (a conviction for robbery under

California Penal Code § 211 is a categorical crime of violence). Contrary to

Manzo-Solano’s assertion, Descamps v. United States, 133 S. Ct. 2276 (2013),

which concerns the modified categorical approach, does not allow us to disregard

Becerril-Lopez. See Miller v. Gammie, 335 F.3d 889, 893 (9th Cir. 2003) (en

banc) (three-judge panel is bound by circuit precedent unless that precedent is

“clearly irreconcilable” with intervening higher authority).

      AFFIRMED.




                                          2                                    14-10511